DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 12 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear how the “plurality of windows” are incorporated into the double-knit fabric. The disclosure fails to teach how to make the double-knit fabric comprising the plurality of windows. The figures show a whited out section where the windows are located, that creates a checkerboard design on the fabric. Is something added to the knitted fabric to make a solid section, is this made from different fibers? The use of the term “inlay” and the side view of 11C indicate that the white section are a solid portion of material integrated into the fabric. The figure do not suggest that the “windows” are openings or gaps in the surface. Therefore, it is unclear what materials are used to produce the window and what knitting techniques are used to incorporate the window component into the knit fabric. Claims 2 – 12 are rejected due to their dependence on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the outer layer comprises a plurality of windows” in claim 1 is indefinite. It is unclear what structural features are required by the term “window”. Traditionally a window refers to an opening in a wall of a building, usually filled with glass. However, the applicant is referencing a fabric and not a wall. Nor is it clear that the area is made from glass or see through. The disclosure only repeats the statement that the fabric can include a plurality of windows or window inlays. It is unclear what structure is required by the term “window”. Figure 11C suggest a solid material is incorporated into the first layer to create a checkboard pattern. Is this a solid piece of material or is this a different type of yarns knit in this section? Is the window section required to be see-through? Claims 2 – 12 are rejected due to their dependence on claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art fails to teach a knitted fabric with glass or plastic portions incorporated into the fabric. The following list of pertinent art related to double knit fabric and fabrics with added insulation material: Evans (2,921,456), Liu (7,380,421), Rock et al. (2012/0260422), and Dorton (2018/0179678).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
jlj
September 29, 2022



/JENNA L JOHNSON/Primary Examiner, Art Unit 1789